900 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clozell JOHNSON, Jr., Plaintiff-Appellant,v.Robert BROWN, Jr.;  Daniel Bolden, Jr.;  Raymond G. Toombs;Peter W. Vidor, Defendants-Appellees.
No. 89-2211.
United States Court of Appeals, Sixth Circuit.
April 16, 1990.

Before KEITH and MILBURN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Clozell Johnson, Jr., moves for a temporary restraining order and other miscellaneous relief and appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 prisoner civil rights action.


3
Johnson has attempted to file four complaints at the district court level, each against different defendants.  In each instance, however, he failed to comply with the district court's procedural requirements for filing.  The court sent letters to Johnson explaining in detail the procedure to follow.  Johnson again failed to follow the court's instructions, and the court dismissed his latest complaint.


4
On appeal, Johnson argues that the prison staff kept him from complying with the court's requirements by not permitting him to use a stapler.


5
Upon consideration, we conclude that the district court correctly exercised its discretion to dismiss this case rather than resort to the awkward procedure of attempting to organize and securely attach exhibits and other papers to Johnson's pleadings.  The court has the inherent power to manage its own affairs so as to achieve the orderly and expeditious disposition of cases.   Cf. Link v. Wabash R.R., 370 U.S. 626, 633 (1962) (court may dismiss sua sponte for lack of prosecution in order to achieve the orderly and expeditious disposition of cases).  This includes the power to insist that litigants comply with reasonable requirements for preparing and filing complaints and other papers.   See Julien v. Zeringue, 864 F.2d 1572, 1574-75 (Fed.Cir.)  (relying on Link to justify dismissal of appeal for failure to comply with "this court's rules, including the requirements for preparing and filing briefs, appendices and other papers"), cert. denied, 110 S.Ct. 276 (1989).  Although Johnson claimed that prison officials prevented him from complying with the court's requirement, on appeal he has filed papers which are fastened with string.  He has thus demonstrated that he is able to comply with the court's filing requirements.


6
For these reasons, the motions for a temporary restraining order and other miscellaneous relief are denied, and the district court's order is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.